Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. 1-20 have been examined. Claims 1-20 have been rejected. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an in-situ monitoring system configured to” and “a controller configured to” “ in claim 18. The controller according to the specification p. 7 lines 8-10 is a computer, and the in-situ monitoring system is an optical monitoring system, see p. 7 lines 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benvegnu et al. (US 2015/0147829).

As per claim 1, Benvegnu teaches a method of generating a matrix to relate a plurality of controllable parameters of a chemical mechanical polishing system to a polishing rate profile, the method comprising:
polishing a test substrate with a polishing pad in the chemical mechanical polishing system, including while maintaining the substrate at the polishing pad polishing the test substrate for a first period of time using baseline parameter values for the plurality of controllable parameters, wherein the baseline parameter values include a first parameter set to a first value (¶ 0006, 0024, 0066, Fig. 4; Benvegnu teaches polishing a substrate with a polishing pad in the chemical mechanical polishing system for a first period of time from t0 to t1 using provided controllable polishing parameters with provided values one of which corresponding to a first value as recited; these initial parameter values correspond to baseline parameter value),
polishing the test substrate for a second period of time using first modified parameter values for the plurality of controllable parameters, wherein the first modified parameters include the first parameter set to a modified second value (¶ 0061, Fig. 4; Benvegnu teaches polishing the substrate for a time period t1 to t2 with one or more parameters adjusted from the first parameter values comprising polishing rate, chamber pressure, etc. one of those adjusted parameter values corresponds to the first parameter set to a modified second value);
monitoring a thickness of the test substrate during polishing at each of a plurality of positions across the substrate using an in-situ monitoring system (¶ 0050; Benvegnu teaches monitoring a thickness of the test substrate during polishing as recited in this limitation);
determining a baseline polishing rate profile for the first period of time and a first modified polishing rate profile for the second period of time based on thickness measurements by the in-situ monitoring system (¶ 0050, 0061; Benvegnu teaches determining polishing rate thickness for each period of time by the in-situ monitoring system); and
calculating a matrix relating the plurality of controllable parameters to the polishing rate profile of the chemical mechanical polishing system based on the baseline parameter values, the first modified parameters, the baseline polishing rate profile and the first modified polishing rate profile (¶ 0076, 0100-0102, 0104, 0107-0108; Benvegnu teaches calculating a matrix for a desired polishing rate to achieve desired thickness profiles for a time period after the time period t1 to t2 based on measured information of thicknesses, polishing rates and other parameters of the time period t1 to t2, corresponding to the first modified parameters; these first modified parameters of the period t1 to t2 are based on the baseline parameters; hence, this calculating a matrix for a desired polishing rate as taught by Benvegnu reads onto this limitation under broadest reasonable interpretation).

As per claim 2, Benvegnu teaches the method of claim 1, comprising receiving a target polishing profile, and determining a value for each parameter of the plurality of controllable parameters to minimize a difference between the target removal profile and an expected removal profile calculated based on the matrix (¶ 0021, 0045, 0053, 0057, 0076; Benvegnu teaches obtaining desired thickness profile and adjusting parameters such as polishing rates, pressure, etc. based on Preston matrix to achieve the it to optimize the process).

As per claim 3, Benvegnu teaches the method of claim 2, comprising polishing a device substrate at the chemical mechanical polishing system using the value for each parameter of the plurality of controllable parameters to minimize the difference (¶ 0006, 0045; Benvegnu teaches performing polishing a substrate using determined parameters to achieve desired polishing profile optimally).

As per claim 4, Benvegnu teaches the method of claim 1, wherein the second value is increased relative to the first value, and wherein polishing the test substrate while maintaining the substrate at the polishing pad includes polishing the test substrate for a third period of time using second modified parameter values for the plurality of controllable parameters, wherein the second modified parameters include the first parameter set to a third value that is decreased relative to the first value (¶ 0021; Benvegnu teaches adjusting pressure within a predetermined range; this teaching inherently means that a value for a pressure parameter may be increased or decreased in any time period but within a predetermined range; hence, there may be a situation a value is increased and decreased according to this claim as recited; this interpretation is in accordance with the instant application’s specification lines 25-29 on p. 2 that says a value for a parameter may be increased or decreased for a time period). 

As per claim 5, Benvegnu teaches the method of claim 4, comprising determining a second modified polishing rate profile for the third period of time based on thickness measurements by the in-situ monitoring system, and calculating the matrix based on the baseline parameter values, the first modified parameters, the second modified parameters, the baseline polishing rate profile, the first modified polishing rate profile, and the second modified polishing rate profile (¶ 0069-0070, Fig. 4; Benvegnu teaches extending polishing time from t0 to time t1+TH to reach desired thickness by adjusting pressure and/or polishing rate according for each time period; this teaching is interpreted as performing polishing the substrate over time comprising a plurality of time periods, t0-t1, t1-t2, etc.; this teaching is interpreted as reaching a third time period; in addition, in ¶ 0076, 0100-0102, 0104, 0107-0108, Benvegnu teaches calculating a matrix for a desired polishing rate to achieve desired thickness profiles for a time period after the time period t1 to t2 based on measured information of thicknesses, polishing rates and other parameters of the time period t1 to t2, corresponding to the first modified parameters; these first modified parameters of the period t1 to t2 are based on the baseline parameters; hence, this calculating a matrix for a desired polishing rate as taught by Benvegnu reads onto this limitation under broadest reasonable interpretation).

As per claim 6, Benvegnu teaches the method of claim 1, wherein the baseline parameter values include a second parameter set to a fourth value (¶ 00019, 0024; Benvegnu teaches controlling parameters for a polishing system such as pressure, polishing rate, one of which corresponding to the first parameter, and another corresponding to a second parameter; these parameters are input or set with values, and a value for the second parameter corresponds to a fourth value).

As per claim 7, Benvegnu teaches the method of claim 6, wherein polishing the test substrate while maintaining the substrate at the polishing pad includes polishing the test substrate for a fourth period of time using fourth modified parameter values for the plurality of controllable parameters, wherein the fourth modified parameters include the second parameter set to a fifth value different from the fourth value (¶ 0069-0070, Fig. 4; Benvegnu teaches extending polishing time from t0 to time t1+TH to reach desired thickness by adjusting pressure and/or polishing rate according for each time period; this teaching is interpreted as performing polishing the substrate over time comprising a plurality of time periods, t0-t1, t1-t2, etc.; this teaching is interpreted as reaching a fourth time period; Benvegnu also teaches adjusting pressure and/or polishing rate, one of which corresponding to a second parameter being set to a fourth value as indicated in claim 6; adjusted value(s) correspond(s) to fourth modified parameter values for the plurality of controllable parameters).

As per claim 8, Benvegnu teaches the method of claim 7, wherein the fourth modified parameters include the first parameter set to the first value (¶ 0029, 0057, 0060; Benvegnu teaches based on in-situ measurement, the polishing apparatus determines whether or not to adjust a polishing rate and/or pressure; this teaching is interpreted as a value for one of these parameters may remain constant from the first period past the fourth time period, which means the fourth modified parameters include the first parameter set to the first value).

As per claim 9, Benvegnu teaches the method of claim 6, wherein the first modified parameters include the second parameter set to a modified fifth value (¶ 0029, 0057, 0060; Benvegnu teaches based on in-situ measurement, the polishing apparatus determines whether or not to adjust a polishing rate and/or pressure; this teaching is interpreted as a value for one of these parameters may remain constant or be adjusted at any time period based on the in-situ measurement; hence, it is inherently possible that the first modified parameters include the second parameter set to a modified fifth value).

As per claim 10, Benvegnu teaches the method of claim 1, wherein the plurality of controllable parameters include pressures for a plurality of chambers in a carrier head that applies pressure to a plurality of zones on the substrate (¶ 0024, 0026).

As per claim 11, Benvegnu teaches the method of claim 10, wherein the plurality of controllable parameters include a pressure for a chamber in the carrier head that applies pressure to a retaining ring of the carrier head (¶ 0025).

As per claim 12, Benvegnu teaches the method of claim 10, wherein the plurality of zones are arranged concentrically and the plurality of positions are radial distances from the center of the substrate (¶ 0025, Fig. 2).

As per claim 13, Benvegnu teaches the method of claim 1, wherein the in-situ monitoring system comprises a spectrographic monitoring system (¶ 0006).

As per claim 14, Benvegnu teaches a computer program product encoded on a non-transitory computer storage medium and including instructions to cause a processor (¶ 0112) to (below limitations have already been discussed in claim 1; they are, hence, rejected for the same reasons):  
cause a chemical mechanical polishing system to polish a test substrate, including polishing the test substrate for a first period of time using baseline parameter values for the plurality of controllable parameters, wherein the baseline parameter values include a first parameter set to a first value, 
polishing the test substrate for a second period of time using first modified parameter values for the plurality of controllable parameters, wherein the first modified parameters include the first parameter set to a modified second value;
receive from an in-situ monitoring system measurements of a thickness of the test substrate during polishing at each of a plurality of positions across the substrate;
determine a baseline polishing rate profile for the first period of time and a first modified polishing rate profile for the second period of time based on thickness measurements by the in-situ monitoring system; and
calculate a matrix relating the plurality of controllable parameters to the polishing rate profile of the chemical mechanical polishing system based on the baseline parameter values, the first modified parameters, the baseline polishing rate profile and the first modified polishing rate profile.

As per claim 15, these limitations have already been discussed in claim 2. They are, hence, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claim 10. They are, hence, rejected for the same reasons.

As per claim 17, these limitations have already been discussed in claim 11. They are, hence, rejected for the same reasons.

As per claim 18, Benvegnu teaches a polishing system, comprising:
a rotatable platen to support a polishing pad (¶ 0022);
carrier head to hold a substrate in contact with a polishing surface of the polishing pad, the carrier head having a plurality of controllable zones (¶ 0023, 0025);
an in-situ monitoring system configured to make a series of thickness measurements of the substrate during polishing at each of a plurality of positions across the substrate (¶ 0020, 0041; Benvegnu teaches an in-situ monitoring system to measure thicknesses of a substrate at different zones); and
a controller configured to cause the chemical mechanical polishing system to polish a test substrate (0036), including (below limitations have already been discussed in claim 1; they are, hence, rejected for the same reasons)
polishing the test substrate for a first period of time using baseline parameter values for the plurality of controllable parameters, wherein the baseline parameter values include a first parameter set to a first value,
polishing the test substrate for a second period of time using first modified parameter values for the plurality of controllable parameters, wherein the first modified parameters include the first parameter set to a modified second value,
receive from an in-situ monitoring system measurements of a thickness of the test substrate during polishing at each of a plurality of positions across the substrate;
determine a baseline polishing rate profile for the first period of time and a first modified polishing rate profile for the second period of time based on thickness measurements by the in-situ monitoring system, and
calculate a matrix relating the plurality of controllable parameters to the polishing rate profile of the chemical mechanical polishing system based on the baseline parameter values, the first modified parameters, the baseline polishing rate profile and the first modified polishing rate profile.

As per claim 19, these limitations have already been discussed in claim 2. They are, hence, rejected for the same reasons.

As per claim 20, Benvegnu teaches the system of claim 18, wherein the in-situ monitoring system comprises a spectrographic monitoring system (¶ 0029).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148